Exhibit 10.1

AMENDMENT NO. 1

TO

ARCTIC CAT INC.

2013 OMNIBUS STOCK AND INCENTIVE PLAN

WHEREAS, the Board of Directors of Arctic Cat Inc. adopted, and the shareholders
have approved, the 2013 Omnibus Stock and Incentive Plan (the “Plan”), as
amended from time to time; and

WHEREAS, pursuant to the authority granted in Sections 3 and 16 of the Plan, the
Compensation and Human Resources Committee of the Board, as administrator of the
Plan, has properly approved this Amendment No. 1;

NOW, THEREFORE, RESOLVED, that, effective immediately, the Plan is hereby
amended as follows:

 

1. Section 15(g) of the Plan is hereby amended and restated in its entirety to
read as follows:

 

2. “(g) Dividend and Dividend Equivalents. The Committee may grant dividend or
dividend equivalents to any Participant and shall determine the time and manner
of payment of the dividend or dividend equivalent; provided, however, that any
dividend equivalent that is intended to be exempt from the requirements of
Section 409A of the Code shall be stated as a separate arrangement.
Notwithstanding the foregoing, in no event shall dividends or dividend
equivalents be paid on Options, Stock Appreciation Rights, unvested
performance-based Restricted Stock Units or unvested Performance Awards.”

 

3. Section 16(a) of the Plan is hereby amended in its entirety to read as
follows:

“(a) The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made (i) which would impair the rights
of a Participant under an Award theretofore granted, without the Participant’s
consent, or (ii) which without the approval of the shareholders of the Company
would cause the Plan to no longer comply with Rule 16b-3, Section 422 of the
Code or any other regulatory requirements or (iii) without the approval of the
shareholders of the Company, which would result in a repricing of any Award
theretofore granted hereunder.”

 

4. Except as otherwise modified herein, all other provisions of the Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, the Company has executed this document effective as of the
16th day of November 2015.

 

ARCTIC CAT INC.

/s/ Christopher J. Eperjesy

Name:   Christopher J. Eperjesy Title:   Chief Financial Officer